Citation Nr: 0710642	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to July 
1977.  This issue is on appeal from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was remanded by the Board in June 2006 for further 
development and is now ready for disposition.


FINDING OF FACT

In correspondence received at VA in December 2006 and January 
2007, prior to the promulgation of a decision, the veteran 
indicated his displeasure that VA had adjudicated a claim 
that he did not intend to file.  


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeal by the 
veteran on the issue of entitlement to service connection for 
lung cancer have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

In a VA Form 9 dated in December 7, 2006, and received by VA 
on December 18, 2006, the veteran related as follows:

My claim has been continuously 
misidentified as a simple claim for 
service-connection for lung cancer, 
rather than for the degenerative 
conditions demonstrated in my VA Medical 
Records from Palo Alto.  My claim was for 
service-connection for these conditions 
based on my exposure to toxins, chemical 
agents, and biological agents that were 
in abundance at Dugway Proving Grounds.  

In addition, in letter correspondence dated December 10, 
2006, and received by VA on January 22, 2007, the veteran 
wrote: 

I have never filed for disability for 
Lung cancer!  I filed for disability 
years ago and the VA has always changed 
my claim to something other than what I 
filed for, 3 times now, I then have had 
to file again!!  It seams (sic) to me 
that the VA is trying to wait me out till 
I die and they won't have to take care of 
their responsibility, please don't take 
me wrong!!  I turned in 2 folders approx. 
3/4 of an inch thick each full of 
evidence . . . The next thing I get in 
the mail from the VA is a denial for Lung 
Cancer.  WHATS UP AND WHY DOES WHAT I 
FILE FOR ALWAYS GET CHANGED TO OTHER THAN 
WHAT I FILED FOR WHEN IT REACHES THE 
VA?????

Despite the fact that this issue has been on appeal for a 
number of years, a reasonable reading of the correspondence 
from the veteran indicates his intent to withdraw the claim 
of entitlement to service connection for lung cancer.  He 
reflected that he "never filed a claim for lung cancer" but 
rather intended to file a claim for "degenerative 
conditions" shown in his medical records.  These statements 
qualify as a valid withdrawal of the current appeal.  
Parenthetically, the Board notes that the veteran has been 
treated for Reiter's syndrome.

The Board should also point out that the veteran's service 
representative submitted a Memorandum in lieu of 646 dated 
December 18, 2006, on the issue of service connection for 
lung cancer.  However, the Board finds that the veteran's own 
signed statements as to his intentions overrule those of the 
representative.    

In addition, the most recent signed statement from the 
veteran was received well after the correspondence from the 
representative.  There is nothing in the regulations which 
prevents the veteran from withdrawing the claim himself, even 
if he is represented.  Therefore, the Board finds that the 
veteran's more recent statements on the subject take 
precedence over those of the representative and the claim 
will be dismissed.

As the veteran has withdrawn the appeal as to the issue of 
service connection for lung cancer, there remain no 
allegations of errors of fact or law for appellate 
consideration.  If he desires to pursue a separate claim for 
service-connection, he must do so with specificity at the RO.  
Accordingly, the Board does not have jurisdiction to review 
the current appeal and it is dismissed.

The Board has reviewed the file and has attempted to discern 
exactly which disability the veteran is seeking other than 
service connection for lung cancer.  The Board has considered 
the documents and pleadings as liberally as possible.  
However, his statement that he is seeking service connection 
for a degenerative condition is too broad and does not allow 
the Board to clarify and substitute a closely related issue.  
It is suggested that the veteran contact is representative 
and/or a department official and clarify the exact nature of 
the disability, disease or injury sought.


ORDER

The appeal for service connection for residuals of lung 
cancer is dismissed. 


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


